Title: From George Washington to Philip Schuyler, 9 June 1779
From: Washington, George
To: Schuyler, Philip


        
          Dr Sir,
          Smiths Tavern in the Clove [N.Y.] June 9th 1779.
        
        I have only time to thank you for your several favours of the 16th 21st & 30th of May first and 5th of June, the last in behalf of the Board of Commissioners, and for the pains you have taken to acquire information of the Country between Fort Shuyler and Oswegatchie, Lt Harbenbergh has fully communicated to me his plan and the observations he has made, I have requested him to make a second excursion to explore the country more fully and minutely—& have given him a letter to Col. Van Schaik to furnish him with a party of men and any other assistance he may require.
        You will have been informed before this reaches you that the enemy have made a movement in force up the River. They are in two divisions on the opposite sides one at Verplank’s point and the other at Stoney point and are fortifying—They invested a small redoubt on the former containing a party of between forty and fifty men which they took by capitulation. A part of their force has since returned to New York. Their design appeared first to be a serious attack upon the forts; which they perhaps relinquished on finding our affairs in a posture that might make the attempt dangerous. But they may possibly have had nothing else in view, than to possess themselves of the posts they have actually taken; This will interrupt our easiest communication between the Eastern and Southern states, open a new source of supplies to them and a new door to distress and disaffect the country. We have the mortification to be spectators of this and from the situation of the ground and other circumstances to see it out of our power to counteract a measure from which we must experience many inconveniences. That part of our army which lay at Middle Brook is now in this clove, in order to give effectual succour to the Fort in

case the enemy’s further operations should be directed that way. I am very truly and affectionately Dr Sir Yr most Obedt ser.
      